UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6516


MICHAEL R. ROMERO,

                       Plaintiff - Appellant,

          v.

PHILLIP MORGAN, All individually and in their official
capacity; DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES, (DPSCS), All individually and in their official
capacity;   WEXFORD   HEALTH  SOURCES,  INCORPORATED,   All
individually and in their official capacity; CORIZON HEALTH
CARE SERVICES, All individually and in their official
capacity; SADIK ALI, MD; ASHOK KRISHNASWAMY, MD; OFFICER
S. A.   WILSON;   ASRESAHEGN GETACHEW,   MD;  BON   SECOURS
BALTIMORE HEALTH SYSTEMS, All individually and in their
official capacities,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-00625-DKC)


Submitted:   July 24, 2014                    Decided:    July 29, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael R. Romero, Appellant Pro Se. Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland; Jennifer E.
Cameron, Michelle Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN,
DOHERTY & KELLY, P.C., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Michael R. Romero appeals the district court’s orders

dismissing      his     claims    against       Defendants      Phillip      Morgan      and

Officer S. A. Wilson and granting summary judgment to Defendants

Corizon     Health       Care     Services,       Sadik       Ali,     MD,    Asresahegn

Getachew, MD, and Wexford Health Sources, Incorporated, in his

42 U.S.C. § 1983 (2012) civil rights action.                         We have reviewed

the record and find no reversible error.                      Accordingly, we affirm

for the reasons stated by the district court.                        Romero v. Morgan,

No.     8:13-cv-00625-DKC         (D.     Md.    Mar.     4     &    July     17,    2013;

Mar. 20, 2014).          We     dispense    with    oral      argument       because     the

facts    and    legal    contentions       are    adequately         presented      in   the

materials      before    this     court    and    argument      would       not   aid    the

decisional process.



                                                                                  AFFIRMED




                                            3